DETAILED ACTION
A complete action on the merits of pending claims 1-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning et al. US 20080281310 (Dunning).
Regarding claims 1 and 12, Dunning teaches an energy source for delivering energy to a patient's body (Fig. 1 electrosurgical generator 20); one or more energy delivery devices electrically coupled to the energy source (Fig. 1 electrosurgical instrument 2); and, a dispersive return pad electrically coupled to the energy source 
Regarding claims 3-5, 14, and 15, Dunning teaches wherein the phase-change material undergoes the phase transition within an ISO IEC 60601 maximum allowable temperature rise of six (6) degrees Celsius (ºC) and wherein the target temperature range of the phase transition ranges from about 40 degrees Celsius (ºC) to about 42ºC (par. [0039]).
Regarding claims 6 and 16, Dunning teaches wherein the phase-change material covers a surface of the conductive material opposite the skin material (Fig. 5).
Regarding claims 8 and 18, Dunning teaches wherein the skin material further comprises one or more insulation layers, and wherein, when in contact with the patient's skin (par. [0037]), the skin material equilibrates to a core body temperature of about 37ºC due to the one or more insulation layers (par. [0037] this is the second law of thermodynamics heat flows between objects until equilibrium).
Regarding claim 10, Dunning teaches The dispersive return pad of claim 1, wherein the phase-change material comprises at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning in view of Young US 20090112202 (Young).  Dunning teaches the limitations of claims 1 and 12 above.
Regarding claims 2 and 13, in the embodiment relied upon for claims 1 and 12 Dunning does not explicitly teach wherein the phase-change material completely surrounds the side edge of the conductive material.
However, Dunning in the embodiment shown in Fig. 4 shows the positive temperature coefficient material 38 fully covers the edge of the conductive layer 32.
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the phase changing material of covering the top of the conductive layer to covering the top and sides of the conductive layer.  The two are seen to perform equally as well and would provide the predictable result of changing phase when heated.
Claims 7, 9, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning in view of Young US 20090112202 (Young).  Dunning teaches the limitations of claims 1 and 12 above.
Regarding claims 7 and 17, Dunning does not specifically teach wherein the phase-change material further comprises a heat-activated color changing film or pigment incorporated therein that provides a visual indicator of the phase transition.

Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning to have a color changing indicator in the phase changing material, as in Young, so the user can visually see the temperature change (Young par. [0039]).
Regarding claims 9 and 19, Dunning does not explicitly teach wherein the RF ablation procedure has a maximum duration period of less than three (3) minutes so as to minimize an amount of the phase-change material and mitigate any rising temperature within the duration period.
Young, in an analogous dispersive return pad, teaches an ablation procedure that lasts for two minutes after the predetermined temperature is reaches (par. [0067]).  This is to prevent burning of tissue if the temperature is too high and the electrode is adhered to tissue (par. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Dunning to have a ablation procedure last less than three minutes, as taught by Young, so tissue on the patient will not be burned (Young par. [0042]).
Regarding claims 11 and 20, Dunning teaches wherein the phase-change material of the dispersive return pad is at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]). 

Young, in an analogous dispersive return pad, teaches where there is a conductive gel on the conducive plate.  The gel helps with dispersing the currents to the conductive plate (par. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning to have the conductive gel on the conductive layer, as in Young, so better current dispersion can be achieved (Young par. [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794